DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                      Information Disclosure Statement
2.           The information disclosure statements (IDS) were submitted on the following: 9/21/20, 12/04/20, 03/05/21, 09/10/21. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner. 

                                                                                 Drawings
3.       The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
          Claims 10 and 17 discloses: “first conductive pillar and second conductive pillar”, in the following lines 5, 11, could not be identified in the drawings. 
          Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For example, the “first conductive pillar and second conductive pillar”, as claimed in claims 10 and 17, is not described in the specification.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 10-20 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

8.	Regarding claims 10 and 17, the phrase “first conductive pillar and second conductive pillar”, renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For analyzing, examining, proposing, “first conductive pillar and second conductive pillar”, would considered as the same as “item 106 of fig. 23”, because [0048] indicates that items 106 are metal bumps.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu 2018/0138115.

Claim 1. Lu et al., disclose a package (such as the one in fig. 19) comprising: 
-a first package (fig. 19, [0047]) component comprising: 
-a dielectric layer (item 2, [0021]); 
-a metal bump (item 74) protruding beyond the dielectric layer; 
-a solder region (item 44) over and contacting the metal bump; 


Claim 2. Lu et al., disclose the package of claim 1, wherein the protection layer is free from filler particles therein. This limitation would read the structure of fig. 19, as seen no presence of particles in the protection layer 6.

Claim 3. Lu et al., disclose the package of claim 1 further comprising: 
-a second package component bonded to the first package component (this limitation would read through [0034], wherein is disclosed that the metal pillars 42 of the semiconductor die 4 contact the bump pads 74 of the conductive circuit layer 7 directly); 
-and an underfill (item 12) contacting the protection layer (item 6), wherein the underfill comprises a portion lower than a bottom surface of the metal bump (this limitation would read through the structure of fig. 19).

Claim 4. Lu et al., disclose the package of claim 1, wherein the protection layer is lower than, and is spaced apart from, the solder region (this limitation would read through the structure of fig. 19).

Claim 5. Lu et al., disclose the package of claim 1, wherein the protection layer and the dielectric layer are formed of a same dielectric material (this limitation would read through [0021] that disclosed item 2 is made of [0032] wherein is disclosed a cured photo-imageable dielectric (PID) material such as epoxy or polyimide (PI) including photo-initiators, and [0032] discloses that item 6 is made of the same material), and have a distinguishable interface therebetween, as seen in the structure of fig. 19, wherein the interface of item 6 and item 2 is different.

Claim 6. Lu et al., disclose the package of claim 1, wherein the protection layer comprises polyimide, polybenzoxazole (PBO), or benzocyclobutene (BCB), (this limitation would read through [0032] that disclosed item 2 is made of [0032] wherein is disclosed a cured photo-imageable dielectric (PID) material such as epoxy or polyimide (PI) including photo-initiators).

Claim 7. Lu et al., disclose the package of claim 1, wherein the first package component comprises an edge, and the protection layer is recessed laterally from the edge, (this limitation would read through the structure of fig. 19).

Allowable Subject Matter 
11.	Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(A)	Claim 8 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of an additional metal bump protruding beyond the dielectric layer, and the protection layer comprises: a first portion contacting the sidewall of the metal bump; a second portion contacting an additional sidewall of the additional metal bump; and a third portion connecting the first portion to the second portion.

(B)	Since claim 9 is dependent claim of objected claim (claim 8), is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim (e.g., claim 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899